IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tiffany S. Hall,                                :
                         Petitioner             :
                                                :
                   v.                           :
                                                :
Unemployment Compensation                       :
Board of Review,                                :   No. 938 C.D. 2018
                 Respondent                     :   Submitted: April 9, 2019


BEFORE:            HONORABLE RENÉE COHN JUBELIRER, Judge
                   HONORABLE ANNE E. COVEY, Judge (P.)
                   HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: April 25, 2019

                   Tiffany Hall (Claimant) petitions this Court for review of the
Unemployment Compensation (UC) Board of Review’s (UCBR) June 20, 2018 order
affirming the Referee’s order dismissing Claimant’s appeal as untimely. The sole
issue before the Court is whether Claimant’s appeal was untimely under Section
501(e) of the UC Law (Law).1 After review, we affirm.
                   On November 8, 2017, the Department of Labor and Industry
(Department) issued two determinations: (1) denying Claimant UC benefits; and (2)
establishing a $9,672.00 fault overpayment (Determinations). The Determinations
notified Claimant that November 27, 2017 was the final day to file an appeal from the
Determinations to a Referee. Claimant drafted an appeal from the Determinations,
but set it aside without mailing it because she was grieving the death of her father,
who had passed in early November 2017. On December 1, 2017, the Department


          1
              Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
821(e).
sent Claimant an overpayment billing statement. On January 2, 2018, the Department
sent Claimant a second overpayment billing statement. Claimant appealed from the
Determinations on January 12, 2018. A Referee hearing was held on February 20,
2018. On February 22, 2018, the Referee dismissed Claimant’s appeal as untimely.
Claimant appealed to the UCBR.              On June 20, 2018, the UCBR affirmed the
Referee’s decision. Claimant appealed to this Court.2
              Initially,

              [f]ailure to file a timely appeal as required by Section
              501(e) of the Law is a jurisdictional defect. The time limit
              for a statutory appeal is mandatory; it may not be extended
              as a matter of grace or indulgence. To justify an exception
              to the appeal deadline, [a c]laimant must demonstrate that
              h[er] delay resulted from extraordinary circumstances
              involving fraud, a breakdown in the administrative process,
              or non-negligent circumstances relating to [the c]laimant
              h[er]self. This is an extremely heavy burden.

Carney v. Unemployment Comp. Bd. of Review, 181 A.3d 1286, 1288 (Pa. Cmwlth.
2018) (citations omitted).
              Claimant first argues that her delay was caused by a breakdown in the
administrative process. “Our Supreme Court has explained that an administrative
breakdown occurs ‘where an administrative board or body is negligent, acts
improperly or unintentionally misleads a party.’ Union Elec[.] Corp. v. [Bd.] of
Prop[.] Assessment, . . . 746 A.2d 581, 584 ([Pa.] 2000).” Duhigg v. Unemployment
Comp. Bd. of Review, 181 A.3d 1, 4 (Pa. Cmwlth. 2017).
              Here, Claimant alleges that an administrative breakdown occurred
because she did not receive her first Notice of Fault Overpayment (Notice) until 11


       2
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).
                                                 2
months after her first UC payment, and she did not receive her second Notice until 5
months after receiving her last payment.3 Notwithstanding, Claimant testified:

              R[eferee] Okay. So, there’s no question that you did get
              [crosstalk] – there’s no question that you did get it when --
              when it was issued, and they have your correct address; it
              wasn’t – it wasn’t bounced by the post office or anything --
              C[laimant] I did receive it; I was just dealing with a lot –

Notes of Testimony, February 20, 2018 (N.T.) at 6 (emphasis added). Claimant
continued:

              R[eferee] Okay, I -- I understand. Okay, I’m clear on
              everything now. I have no other questions to ask you, then.
              Is there anything else about the timeliness of your [a]ppeal
              that you wanted to make mention of?
              C[laimant] Well, I -- I actually don’t. I just, you know,
              apologies [sic] for sending it late. You know, again, I was
              going through something. I still just didn’t understand
              why I was even ineligible for [UC] when they approved me
              for it from the beginning, and I was on it, and I reported to
              all my WORKNET trainings and everything I had to do
              until I was able to get a job, and then, I made it on record
              that I found a job, so, I didn’t understand why they would
              even say that I -- I owed anything, because I was
              legitimately on [UC] through the job.

N.T. at 7 (emphasis added). Contrary to Claimant’s contention, the record evidence
clearly reveals that Claimant’s delay in filing her appeal did not “result[] from


       3
         The UCBR rejoins that Claimant waived this argument by not raising it before the UCBR.
See UCBR Br. “To preserve an issue for the [UCBR’s] review, a claimant must provide ‘some
indication, however inartfully stated, of precisely what error(s) occurred and where the tribunal
should focus its attention.’ Merida v. Unemployment Comp[.] [Bd.] of Review, . . . 543 A.2d 593,
595 ([Pa. Cmwlth.] 1988).” Chartiers Cmty. Mental Health & Retardation Ctr. v. Unemployment
Comp. Bd. of Review, 134 A.3d 1165, 1172 (Pa. Cmwlth. 2016). Here, in her appeal from the
Referee’s decision, Claimant questioned receiving an overpayment determination after having
received UC payments on a consistent basis. Although Claimant did not use the terms breakdown
in administrative process, in an abundance of caution, this Court will address the issue herein.


                                               3
extraordinary circumstances involving . . . a breakdown in the administrative
process[.]” Carney, 181 A.3d at 1288. Rather, Claimant filed her appeal late because
she “was going through something.” N.T. at 7. Accordingly, Claimant’s argument
is without merit.
              Claimant next asserts that the delay was caused by her grief over her
father’s death, which constitutes a non-negligent circumstance justifying her delay.
This Court has explained:

              The pressure of life events is likewise insufficient to
              excuse an untimely appeal. This Court consistently rejects
              such excuses. See, e.g., Constantini v. Unemployment
              Comp. Bd. of Review, 173 A.3d 838 (Pa. Cmwlth. 2017),
              (claimant dealing with several ongoing legal issues,
              repairing and securing home computer network after a
              malware virus attack, recovering data information lost from
              wireless devices due to the virus, and medical emergency
              appointments during the time period prior to the appeal
              deadline); Maloy v. Unemployment Comp. Bd. of Review
              (Pa. Cmwlth., No. 1009 C.D. 2015, filed April 13, 2016) . .
              . (unreported) (claimant dealing with brother’s death,
              moving, and caring for daughter and sick mother); Burgher
              v. Unemployment Comp. Bd. of Review (Pa. Cmwlth., No.
              1929 C.D. 2014, filed July 7, 2015) . . . (unreported)
              (claimant dealing with anxiety and stress from layoff); Rabe
              v. Unemployment Comp. Bd. of Review (Pa. Cmwlth., No.
              1785 C.D. 2013, filed February 24, 2014) . . . (unreported)
              (claimant dealing with financial stress and multiple pending
              court cases); Menges v. Unemployment Comp. Bd. of
              Review (Pa. Cmwlth., No. 2230 C.D. 2009, filed April 22,
              2010) . . . (unreported) (claimant dealing with a death in
              the family and lingering effects of a medical condition).
              We cite these decisions as persuasive. See 210 Pa. Code §
              69.414(a).

Carney, 181 A.3d at 1288 (emphasis added).4

       4
          Claimant maintains that Maloy and Menges are distinguishable because the claimants
therein did not claim that the family member’s death prevented them from filing the appeal within
15 days. The Court disagrees. The Maloy Court expressly stated: “We understand [the c]laimant’s
argument on appeal to be that her loss of housing, which resulted from her lack of income,
                                               4
              Here, the UCBR opined:

              [C]laimant testified her appeal was late because she was
              grieving her father’s recent death. Such circumstances may
              justify a late appeal, but not here. [] [C]laimant admitted
              that she drafted an appeal, but did not send it. If []
              [C]laimant had the wherewithal to draft an appeal, despite
              grieving, it seems reasonable that she could also send that
              drafted appeal.
              Even if [] [C]laimant’s circumstances justified an extension
              to file an appeal, that extension is not indefinite. []
              [C]laimant waited nearly two months to file an appeal,
              during which she was sent two billing statements for the
              overpayment. This unexplained delay negates whatever
              justification [] [C]laimant had for a late appeal.

UCBR Dec. at 2. This Court discerns no error in the UCBR’s analysis.
              While this Court sympathizes with Claimant in the loss of her parent, as
the UCBR correctly determined, the facts in this case do not constitute a “non-
negligent circumstance” which “justif[ies] an exception to the appeal deadline[.]”
Carney, 181 A.3d at 1288. Grieving is a “pressure of life event[] . . . insufficient
[here] to excuse [Claimant’s] untimely appeal.”               Id.    Accordingly, the UCBR
properly affirmed the Referee’s determination that Claimant’s appeal was untimely
under Section 501(e) of the Law.
              For all of the above reasons, the UCBR’s order is affirmed.


                                            ___________________________
                                            ANNE E. COVEY, Judge



compounded by the death of her brother in August, 2014, led to stress which should constitute a
non-negligent circumstance that excuses her untimely appeal.” Id., slip op. at 7 (emphasis added).
The Menges Court related: “[c]laimant asserts she was under stress at the time of hearing due to
a death in the family and the lingering effects of a condition for which she was hospitalized until
late April, 2009[.]” Id., slip op. at 8 (emphasis added).


                                                5
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tiffany S. Hall,                      :
                   Petitioner         :
                                      :
             v.                       :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 938 C.D. 2018
                 Respondent           :


                                   ORDER

             AND NOW, this 25th day of April, 2019, the Unemployment
Compensation Board of Review’s June 20, 2018 order is affirmed.



                                    ___________________________
                                    ANNE E. COVEY, Judge